Name: Council Regulation (EEC) No 3644/81 of 15 December 1981 amending Regulation (EEC) No 2940/81 imposing a definitive anti-dumping duty on p-xylene (paraxylene) originating in Puerto Rico, the United States of America and the United States Virgin Islands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 12 . 81 Official Journal of the European Communities No L 364/3 COUNCIL REGULATION (EEC) No 3644/81 of 15 December 1981 amending Regulation (EEC) No 2940/81 imposing a definitive anti -dumping duty on p-xylene (paraxylene) originating in Puerto Rico, the United States of America and the United States Virgin Islands THE COUNCIL OF THE EUROPEAN COMMUNITIES, exclude the exports of the /^-xylene made by this company from the application of the duty ; whereas Article 1 (2) of Regulation (EEC) No 2940/81 should therefore be amended to take account of these facts , HAS ADOPTED THIS REGULATION : Article 1 Article 1 (2) of Regulation (EEC) No 2940/81 is hereby replaced by the following : '2 . This duty shall not apply to /^-xylene exported by :  Amoco Chemicals Corporation ,  Arco Chemical Company,  Exxon Chemical International Supply, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ( l ), and in particular Article 12 thereof, Having regard to the proposal submitted by the Commission after consultation with the Advisory Committee set up under the said Regulation, Whereas the Commission , by Regulation (EEC) No 1591 /81 (2), imposed a provisional anti-dumping duty of 14-7 % on imports of ^xylene originating in Puerto Rico, the United States of America and the United States Virgin Islands ; Whereas the Council , by Regulation (EEC) No 2940/81 (3 ), confirmed this duty as definitive ; Whereas Exxon Chemical International Supply has voluntarily undertaken to respect the normal values established during the investigation ; Whereas this undertaking was received during the investigation but at a stage too late to be taken account of in Regulation (EEC) No 2940/81 ; Whereas the Council considers this undertaking to be acceptable ; whereas it is consequently appropriate to  Phillips Paraxylene Inc . and International Petroleum Sales Inc ., Panama, members of the Phillips Petroleum Group,  Tenneco Oil Company,  Sunoco Overseas Inc . and Sun International Inc .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 15 October 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1981 . For the Council The President D. HOWELL ( 1 ) OJ No L 339, 31 . 12. 1979, p . ]. ( 2 ) OJ No L 158 , 16 . 6 . 1981 , p . 7. (*) OJ No L 296, 15 . 10 . 1981 , p . 1 .